Citation Nr: 0817127	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  07-20 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for cold injury 
to the feet.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from January 1944 to 
February 1946.  

This appeal arises from a November 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.  

The Board is reopening the claim as described below, but the 
underlying issue of service connection for residuals of cold 
injury to the feet is being remanded and is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The RO denied the veteran's claim for service connection 
for residuals of frozen feet in a May 2001 rating decision.  
The veteran was notified his claim had been denied.  The 
veteran did not file a notice of disagreement with the May 
2001 rating decision.  

2.  The evidence submitted since May 2001 includes out 
patient treatment records that include diagnostic assessments 
of frostbite residuals, which raises a reasonable possibility 
of substantiating the veteran's claim for service connection 
for residuals of cold injury.  


CONCLUSIONS OF LAW

1.  The May 2001 rating decision is final.  38 C.F.R. 
§§ 3.104, 30.1103 (2000).  

2.  New and material evidence has been submitted to reopen 
the claim for service connection for residuals of a cold 
injury to the feet.  38 U.S.C.A. § 7104(b)(West 2002); 
38 C.F.R. § 3.156 (2007).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the decision below reopens the veteran's claim for service 
connection for a residuals of cold injury to the feet, there 
is no necessity for any discussion as to the adequacy of any 
notice or development of the claim by VA in that regard.  

Once entitlement to service connection for a given disorder 
has been denied by the RO and has not been timely appealed, 
that determination is final.  In order to later establish 
service connection for the disorder in question, it is 
required that new and material evidence be presented 
warranting reopening the claim and reviewing the former 
disposition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§§ 3.104, 3.156(a) (2007).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself, or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the clam sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2007).  

In May 2001, the RO denied the veteran's claim for service 
connection for residuals of frozen feet.  A June 2001 letter 
to the veteran from the RO informed him his claim had been 
denied.  The veteran did not file a notice of disagreement 
with the May 2001 rating decision, and it is final.  
38 C.F.R. § 3.104, 20.1103 (2000).  

The veteran submitted a new claim in January 2006.  In a 
November 2006 rating decision the RO reopened the claim and 
denied it on the merits.  The veteran appealed.  Even though 
the RO reopened the claim, the Board is required to review 
the evidence to determine if new and material evidence has 
been submitted.  Barnett v. Brown, 8 Vet. App. 1 (1995).  

In May 2001 the evidence in the claims folder included the 
following:

The veteran's service medical records which include an 
induction examination in December 1943 that showed the feet 
were normal, February 1945 records showing the veteran 
sustained shell fragment wounds to the left ankle and right 
foot, and the service separation examination in February 1946 
that included diagnoses of residuals of shell fragment wounds 
to the left arch and ankle, and second degree pes planus of 
the right foot.  

Also of record were post service VA examination reports dated 
in 1946 and 1949, together with VA outpatient treatment 
records dated in the 1990's and early 2000's.  These showed 
the veteran complained that his foot felt cold, and the 
veteran's reported history of frostbite.  Also record were 
entries showing no history of diabetes or alcoholism; 
decreased pin-prick sensation in his legs and feet; diagnoses 
of peripheral neuropathy; a provisional diagnosis of 
frostbite of the left leg; complaints of burning pain in the 
feet and a diagnosis of peripheral neuropathy, diabetic 
neuropathy, onychomycosis and peripheral vascular disease.  

In addition, there was a statement from a VA nurse which 
reads in part, as follows:  (The veteran) is a 75 year old 
World War II veteran who fought in the Battle of the Bulge.  
He had frostbitten feet in Germany and now suffers from 
peripheral vascular disease and some neuropathy.  

The evidence submitted since May 2001 includes VA outpatient 
treatment records reflecting the care provided for the 
veteran's numerous health problems.  Among these, however, 
are records of podiatry care that include diagnostic 
assessments of frostbite residuals.  In the context of all 
the evidence, however, it is unclear if this was a formal 
conclusion by the caregiver, or simply a transcription of 
information the veteran provided.  Nevertheless, such an 
entry in the medical record, which had not been previously 
shown, raises a reasonably possibility of substantiating the 
claim.  Accordingly, the claim is reopened.  

ORDER

As new and material evidence has been submitted, the claim 
for service connection for residuals of cold injury to the 
feet is reopened.  


REMAND

Given that the veteran served in combat in Europe during the 
1944-1945 winter, and the evidence suggests he may have cold 
injury residuals, he should undergo an examination to clarify 
if that is the case.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
cold injury protocol examination.  The 
veteran's claims folder should be made 
available in conjunction with the 
examination.  After taking the veteran's 
history, reviewing the medical records 
and examining the veteran, the examiner 
is asked to offer an opinion as to 
whether the veteran currently manifests 
residuals of a cold weather injury to the 
feet.  

2.  Thereafter, the claim should be re-
adjudicated. If the benefit sought on 
appeal remains denied the veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and be given opportunity to respond.  
The case should then be returned to the 
Board for further appellate review.  


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 

action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


